       Case 1:19-cv-00234-HSO-JCG Document 1 Filed 04/09/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

CHAROLETTE R. KUNS                                                                   PLAINTIFF

V.                                                         1:19-cv-234-HSO-JCG
                                        CIVIL ACTION NO. ___________________________

WASTE PRO OF MISSISSIPPI, INC.
                                                                                   DEFENDANT


                      NOTICE OF REMOVAL TO FEDERAL COURT

       Defendant, Waste Pro of Mississippi (“Waste Pro”) hereby removes this case from the

Circuit Court of Harrison County, Mississippi to the United States District Court for the

Southern District of Mississippi, Southern Division. In support of this Notice, Defendant states:

       1.      Plaintiff’s complaint was filed in the Circuit Court of Harrison County,

Mississippi, First Judicial District, on February 20, 2019 and designated by Cause No. 24CI1:19-

cv-00047.

       2.      Waste Pro was served with Plaintiff’s Complaint through its agent for service of

process on April 1, 2019. Waste Pro is timely filing the present Notice of Removal within thirty

(30) days of service as required by 28 U.S.C. §1446(b).

       3.      This lawsuit is a civil action over which this Court has original jurisdiction

pursuant to 28 U.S.C. §1441 (a) and (c), as the Complaint alleges claims which arise under the

federal laws of the United States.

       4.      In her Complaint, Plaintiff asserts claims under the Family Medical Leave Act

(“FMLA”). See Complaint, ¶¶ 3, 30-34, 35-37. Consequently, this Court has federal question

jurisdiction over this action pursuant to the provisions of 28 U.S.C. § 1441(c).
       Case 1:19-cv-00234-HSO-JCG Document 1 Filed 04/09/19 Page 2 of 3



       5.      Pursuant to 28 U.S.C. § 1446(a), attached hereto as Exhibit “A” is a copy of the

Civil Docket Sheet for the Circuit Court of Harrison County, Mississippi; as Exhibit “B” is

Plaintiff’s Complaint together with all exhibits attached thereto; as Exhibit “C” is the Civil Cover

Sheet for Circuit Court in Harrison County, Mississippi, as Exhibit “D” is Plaintiff’s Motion for

Payment of Cost of Personal Service, (3) Exhibit “E” is the Summons returned executed. These

documents comprise the entire file of the Circuit Court of Harrison County, Mississippi for this

matter and all documents and process served upon Defendant.

       6.      In accordance with the requirements of 28 U.S.C. § 1446(d), upon filing this

Notice, Defendants have given written notice to Plaintiff and the Clerk of the Circuit Court of

Harrison County, Mississippi by furnishing to each a copy of this Notice and all attachments

hereto. A copy of the Notice of Filing Notice of Removal is attached hereto as Exhibit “F.”

       WHEREFORE, Defendant herby removes this action to the United States District Court

for the Southern District of Mississippi, Southern Division.

       This the 9th day of April, 2019.


                                              Respectfully submitted,



                                              /s/ M. Kimberly Hodges
                                              M. Kimberly Hodges (MS Bar No. 100276)
                                              Kim.hodges@ogletree.com
                                              Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                              6410 Poplar Avenue, Suite 300
                                              Memphis, Tennessee 38119
                                              Telephone: (901) 766-4306
                                              Facsimile: (901) 767-7411

                                              ATTORNEYS FOR WASTE PRO OF
                                              MISSISSIPPI, INC.




                                                 2
       Case 1:19-cv-00234-HSO-JCG Document 1 Filed 04/09/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, the undersigned counsel certify that a copy of the foregoing is being served on counsel

for the Plaintiff and Harrison County Circuit Court, MS, as follows:

       J. Paul Barber, Esq.
       2598 Pass Rd., Suite A
       Biloxi, MS 39531
       paul@jpaulbarberlaw.com

       Served this day by United States mail, first class postage prepaid

       Connie Ladner
       Circuit Clerk
       Harrison County Circuit Court, MS
       1801 23rd Avenue
       Gulfport, MS 39501

       Served this day by United States mail, first class postage prepaid

       This the 9th day of April, 2019.



                                             /s/ M. Kimberly Hodges
                                             M. KIMBERLY HODGES

                                                                                        38075473.1




                                                3
